Title: From John Adams to Benjamin Rush, 21 November 1811
From: Adams, John
To: Rush, Benjamin



Dr Sir
Quincy November 21, 1811.

On this our Thanksgiving day, among innumerable other Blessings, I have to thank express my Gratitude for your favour of Nov. 11. I do not believe that Boethius’s Consolations of Philosophy, which however I have never read, would do me more good.
I hasten to answer your Questions, that your friendly Sympathies may be no longer afflicted or allarmed. Indeed I almost repent of the Simple Tale I told you of our sorrows. It Seems ungenerous and malevolent to afflict others with our Misfortunes.
My Sons Wound is entirely healed. my  I walk as usual a few miles a day. My 
I was once present when a Portrait of one of the Chiefs of the Six Nations was shewn to him. It had been taken slyly by stealth when he was not aware of the Painters design. He knew himself and was much displeased. I asked him his Reason? He said he was a Warriour, and liable to be killed on any day. And he wished that nothing might remain of him to remind his Friends of him and give them pain for his loss. Is this a natural Sentiment? or a savage Refinement of Friendship and Benevolence? Or was it affectation and Indian Hypocrisy?
I look with delight on the Pictures of my departed Friends and wish I had many more of them, than are now to be procured.
I am not melancholy nor gloomy, but as much disposed to badinage as ever, as an instance of it, you may expect to receive Letters from me, till the 30th of Octr next if I live so long written in the genuine Spirit of Seventy Six. Witness my hand
John Adams